Citation Nr: 0011541	
Decision Date: 05/02/00    Archive Date: 05/09/00

DOCKET NO.  98-18 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his mother, father, and brother.


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which determined that new and material 
evidence has not been submitted to reopen the claim for 
service connection for schizophrenia.  The veteran, who had 
active service from August 1974 to January 1976, appealed 
that decision to the BVA, and the case was referred to the 
Board for review.


FINDINGS OF FACT

1.  An unappealed August 1992 RO decision denied service 
connection for schizophrenia.  

2.  The evidence associated with the claims file 
subsequent to the RO's August 1992 rating decision 
duplicative or cumulative of previously submitted evidence 
and, either alone or in conjunction with evidence previously 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for schizophrenia.


CONCLUSIONS OF LAW

1.  The RO's August 1992 rating decision, which denied 
service connection for schizophrenia, is final.  38 U.S.C.A. 
§§ 7103(a), 7104(b) (West 1991); 38 C.F.R. §§ 20.1100, 
20.1104 (1999).

2.  The evidence associated with the claims file 
subsequent to the RO's August 1992 rating decision is not new 
and material, and the veteran's claim for service connection 
for schizophrenia is not reopened. 38 U.S.C.A. §§ 5107, 5108 
(West 1991); 38 C.F.R. §§ 3.156, 20.1105 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the present appeal reveals that in a November 
1981 decision the BVA affirmed the RO's December 1978 rating 
decision, which initially denied a claim for service 
connection for schizophrenia, on the basis that the condition 
was not shown to be manifested during service or within one 
year of the veteran's discharge from service.  In a September 
1987 decision, the RO again considered a claim for service 
connection for a psychiatric disorder, but found that no 
change in the previous determination was warranted.  The RO's 
August 1992 rating decision continued the denial of service 
connection for schizophrenia indicating that the evidence did 
not show that the veteran's psychiatric disability resulted 
from an alleged beating that the veteran stated that he 
sustained while on leave from basic training.  There was 
neither evidence of treatment for the beatings in the 
veteran's service medical records or evidence of a psychosis 
or neurosis until 18 months after discharge.  The veteran was 
notified by letter of the September 1987 and August 1992 
rating decisions and of his appellate rights, but did not 
appeal either decision.

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a Notice of Disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1) (West 1991).  If a NOD is not filed within the 
prescribed period, the RO's determination becomes final.  See 
38 U.S.C.A. § 7105(c).  Once an RO's decision becomes final, 
absent submission of new and material evidence, the claim may 
not be reopened or readjudicated by the VA.  See 38 U.S.C.A. 
§ 5108. The Board is obligated to review all evidence 
submitted since the claim was disallowed by a final decision 
and if the Board's decision is favorable to the veteran, his 
claim must be reopened and decided on the merits.  See Elkins 
v. West, 12 Vet. App. 209 (1999); Winters v. West, 12 Vet. 
App. 203 (1999).

The veteran has requested that his claim for service 
connection for schizophrenia be reopened.  In a June 1998 
rating decision, the subject of this appeal, the RO continued 
the denial of service connection for schizophrenia.  
Following that rating decision, the test relied on by the RO 
in determining whether new and material evidence had been 
submitted was invalidated by a Federal Circuit decision in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

After the Federal Circuit's decision in Hodge, the Court 
announced a 3-step analysis that must be performed when a 
veteran seeks to reopen a final decision based on the 
submission of new evidence.  See Elkins v. West, 12 Vet. App. 
209 (1999).  The three prongs the Elkins test are as follows:  
(1) The Board must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) (1999) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108; (2) if new and material 
evidence has been presented, immediately upon reopening the 
claim the Board must determine whether, based upon all the 
evidence of record in support of the claim, presuming its 
credibility, the reopened claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a); and (3) if the claim is well grounded, 
the Board may then proceed to evaluate the merits of the 
claim, but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(a) has been fulfilled.  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
not new, the inquiry ends and the claim cannot be reopened.  
See Smith v. West, 12 Vet. App. 312, 314 (1999).

New and material evidence is evidence that was not previously 
of record, and which bears directly and substantially upon 
the specific matter under consideration.  Such evidence must 
not be cumulative or redundant, and it must, either alone or 
in conjunction with evidence previously of record, be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  The Board 
has reviewed all the evidence of record, and for the reasons 
and bases set forth below, concludes that new and material 
evidence has not been received to reopen the veteran's claim 
for service connection for schizophrenia, and the appeal is 
denied.  See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. 
§ 3.156(a).

At the time of the RO's August 1992 rating decision, the 
evidence of record included the veteran's service medical 
records, various post service private and VA medical records, 
including testimony presented at personal hearings, and 
numerous lay statements from his family, pastor, a police 
officer, and a rehabilitation counselor, indicating that it 
appeared that the veteran's emotional problems stemmed from 
beatings sustained while on leave from basic training or were 
exacerbated by military service.  However, none of the 
medical evidence showed that the veteran manifested an 
acquired psychiatric disorder during service or within one 
year of separation from service, or that any psychiatric 
disorder diagnosed following service was in any way related 
to service.  

The evidence associated with the claims file after the RO's 
August 1992 rating decision includes VA inpatient and 
outpatient treatment records from 1996 to 1998, letters sent 
to private physicians requesting treatment records, (to which 
no reply has been received), testimony from a February 1999 
personal hearing, a January 1997 statement from the veteran's 
mother, and a statement of the chronology of events in the 
veteran's adult life.  

In this case, there is no dispute that the veteran has been 
diagnosed with schizophrenia.  But the present dispute 
involves whether that diagnosis is related to the veteran's 
military service or was manifested within a year of 
discharge.  As such, significant evidence to reopen the claim 
would include medical evidence that offered an opinion that a 
current disorder had a nexus or relationship to service.   
The Board finds the additional evidence associated with the 
claims file contains no medical opinion that any currently 
diagnosed psychiatric disorder has a nexus or relationship to 
service, nor is there any medical evidence which suggests 
that the veteran did have a psychiatric disorder during 
service or within one year following his discharge from 
service.  

In this regard, the Board notes that the letter from the 
veteran's mother, the chronology of events in the veteran's 
life, and the hearing testimony, while bearing directly upon 
the specific matter under consideration, are cumulative and 
redundant. Moreover, lay persons are not generally competent 
to provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  The 
hospital reports and treatment records address the current 
status of the veteran's disability, but do not show a nexus 
to the veteran's military service.  Any history given by the 
veteran linking his current disorder to military service and 
reiterated by a physician does not constitute medical 
evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Simply put, what is missing from the veteran's claim, and 
what was missing at the time of the prior denials of service 
connection, is medical evidence that the veteran's currently 
diagnosed schizophrenia was manifest during service or within 
one year thereafter, or that his currently diagnosed 
schizophrenia is in some way related to service.

Based on the foregoing, the Board concludes that inasmuch as 
no new and material evidence has been presented to reopen the 
previously disallowed claim, the RO's August 1992 decision 
remains final.  Accordingly, the benefit sought on appeal 
must be denied.


ORDER

New and material evidence not having been submitted to reopen 
the claim, service connection for schizophrenia is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

